Exhibit 10.1

 

THIS SECURITIES PURCHASE AGREEMENT (THIS “AGREEMENT”) RELATES TO AN OFFER AND
SALE OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S.
PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S (AS DEFINED HEREIN) UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).

 

NONE OF THE SECURITIES TO WHICH THIS SECURITIES PURCHASE AGREEMENT RELATES HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS,
AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY,
IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S UNDER THE SECURITIES ACT, PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

SECURITIES PURCHASE AGREEMENT

 

THIS AGREEMENT, dated as of [      ], 2020, is entered into by and between
Sino-Global Shipping America, Ltd., a Virginia corporation (“Company”), and
[      ], its successors and/or assigns (“Purchaser”).

 

A. Company and Purchaser are executing and delivering this Agreement pursuant to
the exemption from securities registration afforded by the Securities Act,
Regulation S promulgated thereunder by the United States Securities and Exchange
Commission (the “SEC”).

 

B. Purchaser desires to purchase and Company desires to issue and sell, upon the
terms and conditions set forth in this Agreement, [      ] shares of Series A
Convertible Preferred Stock, in the form attached hereto as Exhibit A, (the
“Preferred Stock”), convertible into shares of common stock, no par value, of
Company (“Common Stock”), upon the terms and subject to the limitations and
conditions set forth in such Preferred Stock, and a Warrant (the “Warrant”), in
the form attached hereto as Exhibit B, to purchase [      ] shares of Common
Stock, upon the terms and subject to the limitations and conditions set forth in
such Warrant.

 

C. This Agreement, the Preferred Stock, the Warrant and all other certificates,
documents, agreements, resolutions, and instruments delivered to any party under
or in connection with this Agreement, as the same may be amended from time to
time, are collectively referred to herein as the “Transaction Documents.”

 

D. For purposes of this Agreement: “Conversion Shares” means all shares of
Common Stock issuable upon conversion of all or any portion of the Preferred
Stock; “Warrant Shares” means the shares of Common Stock issuable upon exercise
of the Warrants; and “Securities” means the Preferred Stock, the Warrant, the
Conversion Shares and the Warrant Shares.

 



 

 

 

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Company and Purchaser hereby agree as follows:

 

1. Purchase and Sale of Securities.

 

1.1. Purchase of Securities.

 

Company shall issue and sell to Purchaser and Purchaser shall purchase from
Company the Preferred Stock and the Warrant. In consideration thereof, Purchaser
shall pay the Purchase Price (as defined below) to the Company.

 

1.2. Form of Payment.

 

On the Closing Date (as defined below), Purchaser shall pay the Purchase Price
to the Company via wire transfer of immediately available funds against delivery
of the Preferred Stock.

 

1.3. Closing Date.

 

Subject to the satisfaction (or written waiver) of the conditions set forth in
Section 5 and Section 6 below, the closing of the transactions contemplated by
this Agreement (the “Closing”) shall be 10:00 a.m., New York time, on the first
(1st) Business Day on which the conditions to the Closing set forth in Sections
5 and 6 below are satisfied or waived (or such other date as is mutually agreed
to by the Company and each Buyer) the offices of the Company at 1044 Northern
Boulevard, Suite 305, Roslyn, New York 11576-1514.

 

1.4. Intentionally Omitted

 

1.5. Purchase Price.

 

The “Purchase Price” shall be US$[      ].

 

2. Purchaser’s Representations and Warranties.

 

Purchaser represents and warrants to Company that as of the date hereof and as
of the Closing Date:

 

2.1 Organization. If the Purchaser is a company, it shall be duly incorporated
or formed, validly existing and in good standing under the laws of the
jurisdiction of its formation, with full right, or similar power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and otherwise to carry out his, her or its obligations hereunder and thereunder.

 

2.2 Authority. Purchaser has the requisite power and authority to enter into and
perform this Agreement and to purchase Securities being sold to it hereunder.
The execution, delivery and performance of this Agreement by Purchaser and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate, partnership or limited liability
company action, and no further consent or authorization of Purchaser or its
Board of Directors, stockholders, partners, members, or managers, as the case
may be, is required. This Agreement has been duly authorized, executed and
delivered by Purchaser and constitutes, or shall constitute when executed and
delivered, a valid and binding obligation of Purchaser enforceable against
Purchaser in accordance with the terms hereof.

 



2

 

 

2.3 Purchase Entirely for Own Account. This Agreement is made with Purchaser in
reliance upon Purchaser’s representation to Company, which by Purchaser’s
execution of this Agreement, Purchaser hereby confirms. Securities to be
acquired by Purchaser will be acquired for investment for Purchaser’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and Purchaser has no present intention of
selling, granting any participation in, or otherwise distributing the same. By
executing this Agreement, Purchaser further represents that Purchaser does not
presently have any contract, undertaking, agreement or arrangement with any
individual, corporation, partnership, limited liability company, joint venture,
trust or other entity (“Person”) to sell, transfer or grant participations to
any Person, with respect to any of the Purchaser’s Securities.

 

2.4 Experience of Purchaser. Purchaser, either alone or together with its
representatives, has such knowledge, sophistication, and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in Securities, and has so evaluated the merits and
risks of such investment.

 

2.5 Ability to Bear Risk. Purchaser understands and agrees that the purchase of
Securities is a high risk investment and that Purchaser is able to afford and
bear an investment in a speculative venture having the risks and objectives of
Company, including a risk of total loss of such investment. Purchaser must bear
the substantial economic risks of the investment in Securities indefinitely
because Securities may not be sold, hypothecated or otherwise disposed of unless
subsequently registered under the Securities Act and applicable state securities
laws or an exemption from such registration(s) is available.

 

2.6 Disclosure of Information. Purchaser has been given access to full and
complete information regarding Company and has utilized such access to
Purchaser’s satisfaction for the purpose of obtaining such information regarding
Company as Purchaser has reasonably requested. In particular, Purchaser: (i) has
received and thoroughly read and evaluated all the disclosures contained in this
Agreement; and (ii) has been given a reasonable opportunity to review such
documents as Purchaser has requested and to ask questions of, and to receive
answers from, representatives of Company concerning Securities and the business
and affairs of Company and to obtain any additional information concerning
Company’s business to the extent reasonably available so as to understand more
fully the nature of this investment and to verify the accuracy of the
information supplied. Purchaser is satisfied that he, she or it has received
adequate information with respect to all matters which he, she or it considers
material to its decision to make this investment.

 

2.7 Restricted Securities. Purchaser understands that Securities have not been,
and will not be, registered under the Securities Act, by reason of a specific
exemption from the registration provisions of the Securities Act, which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of Purchaser’s representations as expressed herein. Purchaser
understands that Securities are “restricted securities” under applicable U.S.
federal and state securities laws and that, pursuant to these laws, Purchaser
must hold Securities indefinitely unless they are registered with the SEC and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. Except as otherwise provided herein,
Purchaser acknowledges that Company has no obligation to register or qualify
Securities. Purchaser further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period of Securities, or requirements relating to Company that are
outside of Purchaser’s control, and which Company is under no obligation, and
may not be able, to satisfy.

 



3

 

 

2.8 Use of Proceeds. Purchaser acknowledges the Company may use the net proceeds
from the transaction contemplated by this Agreement for working capital and
other purposes as approved by the board of directors of the Company.

 

2.9 Trading Restrictions. Purchaser has been independently advised as to the
restrictions with respect to trading Securities and with respect to the resale
restrictions imposed by applicable securities laws, hereby confirms that no
representation has been made to him, her or it by or on behalf of Company with
respect thereto, hereby acknowledges the risks relating to an investment therein
and of the fact that he, she or it may not be able to resell Securities except
in accordance with limited exemptions under applicable securities legislation
and regulatory policy until expiry of the applicable restriction period and
compliance with the other requirements of applicable law, that Purchaser (or
others for whom he, she or it is contracting hereunder) is solely responsible to
find out what these restrictions are and that Purchaser is solely responsible
(and not Company) for compliance with applicable resale restrictions and that
Purchaser is aware that he, she or it may not be able to resell Securities
except in accordance with limited exemptions under applicable securities laws,
and he, she or it agrees that any certificates representing Securities may bear
a legend indicating that the resale of such securities is restricted.

 

2.10 Holding Periods. Purchaser is solely responsible (and not Company) for
compliance with all applicable hold periods and resale restrictions to which
Securities are subject.

 

2.11 Regulation S Exemption. Purchaser acknowledges and agrees that none of
Securities have been registered under the Securities Act, or under any state
securities or “blue sky” laws of any state of the United States, and are being
offered only in a transaction not involving any public offering within the
meaning of the Securities Act, and, unless so registered, may not be offered or
sold in the United States or to U.S. Persons (as defined herein), except
pursuant to an effective registration statement under the Securities Act, or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, and in each case only in
accordance with applicable state and provincial securities laws. Purchaser
understands that Securities are being offered and sold to him, her or it in
reliance on an exemption from the registration requirements of United States
federal and state securities laws under Regulation S promulgated under the
Securities Act and that Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
Purchaser set forth herein in order to determine the applicability of such
exemptions and the suitability of Purchaser to acquire Securities. In this
regard, Purchaser represents, warrants and agrees that:

 

(a) Purchaser is not a U.S. Person and is not an affiliate (as defined in Rule
501(b) under the Securities Act) of Company and is not acquiring Securities for
the account or benefit of a U.S. Person. A “U.S. Person” means any one of the
following:

 

(A)any natural person resident in the United States of America;

 



4

 

 

(B)any partnership, limited liability company, corporation or other entity
organized or incorporated under the laws of the United States of America;

 

(C)any estate of which any executor or administrator is a U.S. Person;

 

(D)any trust of which any trustee is a U.S. Person;

 

(E)any agency or branch of a foreign entity located in the United States of
America;

 

(F)any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;

 

(G)any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and

 

(H)any partnership, company, corporation or other entity if:

 

(1)organized or incorporated under the laws of any foreign jurisdiction; and

 

(2)formed by a U.S. person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited Purchasers (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.

 

(b) At the time of the origination of contact concerning this Agreement and the
date of the execution and delivery of this Agreement, Purchaser was outside of
the United States.

 

(c) Purchaser realizes that the basis for the exemption may not be present if,
notwithstanding such representations, Purchaser has in mind merely acquiring
Securities for a fixed or determinable period in the future, or for a market
rise, or for sale if the market does not rise. Purchaser does not have any such
intention.

 

(d) Purchaser will not, during the period commencing on the date of issuance of
Securities and ending on the first anniversary of such date, or such shorter
period as may be permitted by Regulation S or other applicable securities law
(the “Restricted Period”), offer, sell, pledge or otherwise transfer Securities
in the United States, or to a U.S. Person for the account or for the benefit of
a U.S. Person, or otherwise in a manner that is not in compliance with
Regulation S.

 

(e) Purchaser will, after expiration of the Restricted Period, offer, sell,
pledge or otherwise transfer Securities only pursuant to registration under the
Securities Act or an available exemption therefrom and, in accordance with all
applicable state and foreign securities laws.

 



5

 

 

(f) Purchaser was not in the United States engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to Securities, including without
limitation, any put, call or other option transaction, option writing or equity
swap.

 

(g) Neither Purchaser nor or any person acting on his, her or its behalf has
engaged, nor will engage, in any directed selling efforts to a U.S. Person with
respect to Securities and Purchaser and any person acting on his, her or its
behalf have complied and will comply with the “offering restrictions”
requirements of Regulation S under the Securities Act.

 

(h) The transactions contemplated by this Agreement have not been pre-arranged
with a buyer located in the United States or with a U.S. Person, and are not
part of a plan or scheme to evade the registration requirements of the
Securities Act.

 

(i) Neither Purchaser nor any person acting on his, her or its behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of Securities. Purchaser
agrees not to cause any advertisement of Securities to be published in any
newspaper or periodical or posted in any public place and not to issue any
circular relating to Securities, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.

 

2.12 No Advertisements or Direct Selling Effort. Purchaser is not receiving
Securities as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine, or similar media or
broadcast over television or radio or via the Internet, or presented at any
seminar or meeting. Purchaser has not acquired Securities as a result of, and
will not engage in, any “directed selling efforts” (as defined in Regulation S)
in the United States in respect of any of Securities which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of Securities; provided, however, that Purchaser may sell or
otherwise dispose of any of Securities pursuant to registration of any of
Securities pursuant to the Securities Act and any applicable state securities
laws or under an exemption from such registration requirements and as otherwise
provided herein.

 

2.13 Legend. Purchaser acknowledges and agrees that Securities shall bear a
restricted legend (the “Legend”), in the form and substance as set forth in
Section 7 hereof, disclosing the prohibition on the offer, sale, pledge or
transfer of Securities, except (i) pursuant to an effective registration
statement filed under the Securities Act, (ii) in accordance with the applicable
provisions of Regulation S, promulgated under the Securities Act, (iii) pursuant
to an exemption from registration provided by Rule 144 under the Securities Act
(if available), and (iv) pursuant to any other exemption from the registration
requirements of the Securities Act or for estate planning purposes (subject to
any escrow restrictions).

 

2.14 Economic Considerations. Purchaser is not relying on Company, or its
affiliates or agents with respect to economic considerations involved in this
investment. Purchaser has relied solely on his, her or its own advisors.

 



6

 

 

2.15 Compliance with Laws. Any resale of Securities during the “distribution
compliance period” as defined in Rule 902(f) to Regulation S shall only be made
in compliance with exemptions from registration afforded by Regulation S.
Further, any such sale of Securities in any jurisdiction outside of the United
States will be made in compliance with the securities laws of such jurisdiction.
Purchaser will not offer to sell or sell Securities in any jurisdiction unless
Purchaser obtains all required consents, if any.

 

2.16 General. Purchaser understands that Securities are being offered and sold
in reliance on a transactional exemption from the registration requirements of
federal and state securities laws and Company is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of Purchaser to acquire
Securities.

 

3. Company’s Representations and Warranties.

 

3.1 Company represents and warrants to Purchaser that as of the date hereof and
as of the Closing Date: (i) Company is a corporation duly organized, validly
existing and in good standing under the laws of its state of incorporation and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted; (ii) Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary; (iii) each of the Transaction Documents and the
transactions contemplated hereby and thereby, have been duly and validly
authorized by Company and all necessary actions have been taken; (iv) this
Agreement, the Preferred Stock, and the other Transaction Documents have been
duly executed and delivered by Company and constitute the valid and binding
obligations of Company enforceable in accordance with their terms; (v) the
execution and delivery of the Transaction Documents by Company, the issuance of
Securities in accordance with the terms hereof, and the consummation by Company
of the other transactions contemplated by the Transaction Documents do not and
will not conflict with or result in a breach by Company of any of the terms or
provisions of, or constitute a default under (a) Company’s formation documents
or bylaws, each as currently in effect, (b) any indenture, mortgage, deed of
trust, or other material agreement or instrument to which Company is a party or
by which it or any of its properties or assets are bound, including, without
limitation, any listing agreement for Common Stock, or (c) any existing
applicable law, rule, or regulation or any applicable decree, judgment, or order
of any court, United States federal, state or foreign regulatory body,
administrative agency, or other governmental body having jurisdiction over
Company or any of Company’s properties or assets; (vi) no further authorization,
approval or consent of any court, governmental body, regulatory agency,
self-regulatory organization, or stock exchange or market or the stockholders or
any lender of Company is required to be obtained by Company for the issuance of
the Securities to Purchaser or the entering into of the Transaction Documents;
(vii) none of Company’s filings with the SEC contained, at the time they were
filed, any untrue statement of a material fact or omitted to state any material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they were made, not
misleading; (viii) in the twelve (12) months preceding the date hereof, Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by Company with the SEC under the Securities Exchange Act of 1934,
as amended (the “1934 Act”) on a timely basis or has received a valid extension
of such time of filing and has filed any such report, schedule, form, statement
or other document prior to the expiration of any such extension; (ix) there is
no action, suit, proceeding, inquiry or investigation before or by any court,
public board or body pending or, to the knowledge of Company, threatened against
or affecting Company before or by any governmental authority or non-governmental
department, commission, board, bureau, agency or instrumentality or any other
person, wherein an unfavorable decision, ruling or finding would have a material
adverse effect on Company or which would adversely affect the validity or
enforceability of, or the authority or ability of Company to perform its
obligations under, any of the Transaction Documents; (x) Company has not
consummated any financing transaction that has not been disclosed in a periodic
filing or current report with the SEC under the 1934 Act; (xi) Company is not,
nor has it been at any time in the previous twelve (12) months, a “Shell
Company,” as such type of “issuer” is described in Rule 144(i)(1) under the
Securities Act; (xii) with respect to any commissions, placement agent or
finder’s fees or similar payments that will or would become due and owing by
Company to any person or entity as a result of this Agreement or the
transactions contemplated hereby (“Broker Fees”), any such Broker Fees will be
made in full compliance with all applicable laws and regulations and only to a
person or entity that is a registered investment adviser or registered
broker-dealer; (xiii) Purchaser shall have no obligation with respect to any
Broker Fees or with respect to any claims made by or on behalf of other persons
for fees of a type contemplated in this subsection that may be due in connection
with the transactions contemplated hereby and Company shall indemnify and hold
harmless each of Purchaser, Purchaser’s employees, officers, directors,
stockholders, members, managers, agents, and partners, and their respective
affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorneys’ fees) and expenses suffered in respect of
any such claimed Broker Fees; (xiv) when issued, the Conversion Shares will be
duly authorized, validly issued, fully paid for and non-assessable, free and
clear of all liens, claims, charges and encumbrances; (xv) neither Purchaser nor
any of its officers, directors, stockholders, members, managers, employees,
agents or representatives has made any representations or warranties to Company
or any of its officers, directors, employees, agents or representatives except
as expressly set forth in the Transaction Documents and, in making its decision
to enter into the transactions contemplated by the Transaction Documents,
Company is not relying on any representation, warranty, covenant or promise of
Purchaser or its officers, directors, members, managers, employees, agents or
representatives other than as set forth in the Transaction Documents; and (xvi)
Company acknowledges that the State of New York has a reasonable relationship
and sufficient contacts to the transactions contemplated by the Transaction
Documents and any dispute that may arise related thereto such that the laws and
venue of the State of New York, as set forth more specifically in Section 8.2
below, shall be applicable to the Transaction Documents and the transactions
contemplated therein.

 



7

 

 

3.2 Assuming the accuracy of the representations and warranties of Purchaser
contained in Section 2 hereof, the offer, issue, and sale of the Preferred Stock
and the Conversion Shares are and will be exempt from the registration and
prospectus delivery requirements of the Securities Act and have been registered
or qualified (or are exempt from registration and qualification) under the
registration, permit, or qualification requirements of all applicable state
securities laws.

 

4. [INTENTIONALLY DELETED].

 

5. Conditions to Company’s Obligation to Sell.

 

The obligation of Company hereunder to issue and sell the Securities to
Purchaser at the Closing is subject to the satisfaction, on or before the
Closing Date, of each of the following conditions:

 

5.1. Purchaser shall have executed this Agreement and delivered the same to
Company.

 

5.2. Purchaser shall have delivered the Purchase Price to Company in accordance
with Section 1.2 above.

 

5.3. The representations and warranties of the Purchaser in this Agreement shall
be true and correct in all material respects as of the date when made and as of
the Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date.

 

5.4. The Purchaser shall have performed, satisfied and complied in all respects
with all covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by such Purchaser at or prior to the
Closing.

 

5.5. Company shall receive from NASDAQ the approval of the application for the
listing of the Shares.

 

6. Conditions to Purchaser’s Obligation to Purchase.

 

The obligation of Purchaser hereunder to purchase the Securities at the Closing
is subject to the satisfaction, on or before the Closing Date, of each of the
following conditions, provided that these conditions are for Purchaser’s sole
benefit and may be waived by Purchaser at any time in its sole discretion:

 

6.1. Company shall have executed this Agreement, the Preferred Stock and the
Warrant and delivered the same to Purchaser.

 

6.2. Company shall have delivered to Purchaser fully executed copies of all
other Transaction Documents required to be executed by Company herein or
therein.

 

6.3. Each of the representations and warranties of the Company in this Agreement
shall be true and correct in all respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all respects as of such date.

 

6.4. Company shall have performed, satisfied and complied in all respects with
all covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to the Closing.

 

7. Legends

 

Each certificates representing Securities shall be endorsed with the following
legends, in addition to any other legend required to be placed thereon by
applicable federal or state securities laws:

 

“THESE SECURITIES ARE BEING OFFERED TO PURCHASERS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”

 



8

 

 

“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AVAILABLE EXEMPTION FROM
REGISTRATION. HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.”

 

8. Miscellaneous.

 

The provisions set forth in this Section 8 shall apply to this Agreement, as
well as all other Transaction Documents as if these terms were fully set forth
therein; provided, however, that in the event there is a conflict between any
provision set forth in this Section 8 and any provision in any other Transaction
Document, the provision in such other Transaction Document shall govern.

 

8.1. Specific Enforcement.

 

Company and Purchaser acknowledge and agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.

 

8.2. Governing Law; Venue.

 

Each of Company and Purchaser (i) hereby irrevocably submits to the jurisdiction
of the United States District Court sitting in the Southern District of New York
and the courts of the State of New York located in New York county for the
purposes of any suit, action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby or thereby and (ii) hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper. Each of Company and
Purchaser consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
Sections 8.1 and 8.2 shall affect or limit any right to serve process in any
other manner permitted by law. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.

 



9

 

 

8.3. Counterparts.

 

Each Transaction Document may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument. The parties hereto confirm that any electronic copy of another
party’s executed counterpart of a Transaction Document (or such party’s
signature page thereof) will be deemed to be an executed original thereof.

 

8.4. Headings.

 

The headings of this Agreement are for convenience of reference only and shall
not form part of, or affect the interpretation of, this Agreement.

 

8.5. Severability.

 

In the event that any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform to such statute or rule of law. Any provision hereof which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision hereof.

 

8.6. Entire Agreement.

 

This Agreement, together with the other Transaction Documents, contains the
entire understanding of the parties with respect to the matters covered herein
and therein and, except as specifically set forth herein or therein, neither
Company nor Purchaser makes any representation, warranty, covenant or
undertaking with respect to such matters. For the avoidance of doubt, all prior
term sheets or other documents between Company and Purchaser, or any affiliate
thereof, related to the transactions contemplated by the Transaction Documents
(collectively, “Prior Agreements”), that may have been entered into between
Company and Purchaser, or any affiliate thereof, are hereby null and void and
deemed to be replaced in their entirety by the Transaction Documents. To the
extent there is a conflict between any term set forth in any Prior Agreement and
the term(s) of the Transaction Documents, the Transaction Documents shall
govern.

 

8.7. Amendments.

 

No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by both parties hereto.

 

8.8. Notices.

 

All notices, demands, consents, requests, instructions and other communications
to be given or delivered or permitted under or by reason of the provisions of
this Agreement or in connection with the transactions contemplated hereby shall
be in writing and shall be deemed to be delivered and received by the intended
recipient as follows: (i) if personally delivered, on the business day of such
delivery (as evidenced by the receipt of the personal delivery service), (ii) if
mailed certified or registered mail return receipt requested, two (2) business
days after being mailed, (iii) if delivered by overnight courier (with all
charges having been prepaid), on the business day of such delivery (as evidenced
by the receipt of the overnight courier service of recognized standing), or (iv)
if delivered by electronic mail, on the business day of such delivery if sent by
6:00 p.m. in the time zone of the recipient, or if sent after that time, on the
next succeeding business day. If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 8.8), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable:

 



10

 

 

If to Company:

 

Sino-Global Shipping America, Ltd.

Attn: Lei Cao, CEO

1044 Northern Boulevard, Suite 305

Roslyn, New York 11576-1514

 

With a copy to (which copy shall not constitute notice):

 

Kaufman & Canoles, P.C.

Two James Center, 14th Floor

1021 East Cary Street

Richmond, Virginia 23219

 

If to Purchaser:

 

[      ]

 

With a copy to (which copy shall not constitute notice):

 

Hunter Taubman Fischer & Li LLC

Attn: Joan Wu

800 Third Avenue, Suite 2800

New York, New York 10022

 

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

 

8.9. Successors and Assigns.

 

This Agreement or any of the severable rights and obligations inuring to the
benefit of or to be performed by Purchaser hereunder may be assigned by
Purchaser to a third party, including its affiliates, in whole or in part,
without the need to obtain Company’s consent thereto. Company may not assign its
rights or obligations under this Agreement or delegate its duties hereunder
without the prior written consent of Purchaser.

 

8.10. Survival.

 

The representations and warranties of Company and the agreements and covenants
set forth in this Agreement shall survive the Closing hereunder notwithstanding
any due diligence investigation conducted by or on behalf of Purchaser. Company
agrees to indemnify and hold harmless Purchaser and all its officers, directors,
employees, attorneys, and agents for loss or damage arising as a result of or
related to any breach or alleged breach by Company of any of its
representations, warranties and covenants set forth in this Agreement or any of
its covenants and obligations under this Agreement, including advancement of
expenses as they are incurred.

 



11

 

 

8.11. Further Assurances.

 

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

8.12. Purchaser’s Rights and Remedies Cumulative.

 

All rights, remedies, and powers conferred in this Agreement and the Transaction
Documents are cumulative and not exclusive of any other rights or remedies, and
shall be in addition to every other right, power, and remedy that Purchaser may
have, whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Purchaser may deem expedient.

 

8.13. Waiver.

 

No waiver of any provision of this Agreement shall be effective unless it is in
the form of a writing signed by the party granting the waiver. No waiver of any
provision or consent to any prohibited action shall constitute a waiver of any
other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.

 

8.14. Waiver of Jury Trial.

 

EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND ALL RIGHTS SUCH PARTY
MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
IN ANY WAY RELATED TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

 

[Remainder of page intentionally left blank; signature page follows]

 

12

 

 

IN WITNESS WHEREOF, the undersigned Purchaser and Company have caused this
Agreement to be duly executed as of the date first above written.

 

SUBSCRIPTION AMOUNT:

 

[      ] shares of Series A Convertible Preferred Stock and Warrant to purchase
[      ] shares of Common Stock

 

Total Purchase Price: $[      ]

 

  PURCHASER:       [      ]         By:       [      ]       COMPANY:      
Sino-Global Shipping America, Ltd.         By:       Lei Cao
Chief Executive Officer

 

[Signature Page to Securities Purchase Agreement]

 

13

 

 

Exhibit A

 

FORM OF CERTIFICATE OF DESIGNATION OF SERIES A PREFERRED STOCK OF SINO-GLOBAL
SHIPPING AMERICA, LTD.

 



14

 

 

Exhibit B

 

FORM OF COMMON STOCK PURCHASE WARRANT

 

 

15

 

